DISMISS; and Opinion Filed February 4, 2019.




                                               In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-19-00100-CV
                                       No. 05-19-00101-CV
                                       No. 05-19-00102-CV

                           IN RE KENTRAIL R. MCCUIN, Relator

                     On Appeal from the Criminal District Court No. 5
                                   Dallas County, Texas
           Trial Court Cause Nos. F-12-51308-L, F-12-51309-L, and F-12-51310-L

                              MEMORANDUM OPINION
                          Before Justices Brown, Schenck, and Reichek
                                   Opinion by Justice Schenck
       In 2012, relator was convicted by a jury of evading arrest or detention, unlawful possession

of a firearm by a felon, and possession with intent to deliver more than one gram and less than four

grams of cocaine in a drug-free zone while using or exhibiting a deadly weapon. McCuin v. State,

Nos. 05-12-01148-CR, 05-12-01149-CR & 05-12-01150-CR, 2013 WL 3929215 (Tex. App.—

Dallas July 26, 2013, no pet.) (not designated for publication). The trial court assessed punishment

at two years’ imprisonment in the evading case, five years’ imprisonment in the firearm case, and

twenty years’ imprisonment in the delivery case, and ordered that the sentences be served

consecutively. Id. This Court affirmed his convictions. Id. Relator did not challenge the cumulation

order in his appeal. Id. In this original proceeding, relator complains that the consecutive sentences

constitute an improper cumulation order. Relator seeks a writ of mandamus directing the trial court

to set aside the cumulation order.
       This proceeding is a collateral attack on a final conviction and, therefore, falls within the

scope of a post-conviction writ of habeas corpus under article 11.07 of the Texas Code of Criminal

Procedure. TEX. CODE CRIM. PROC. ANN. art. 11.07; see In re Colbert, No. 05-18-00340-CV, 2018
WL 1704149, at *1 (Tex. App.—Dallas Apr. 9, 2018, orig. proceeding) (mem. op.) (court lacked

jurisdiction over mandamus proceeding seeking writ directing trial court to vacate cumulation

order from final felony conviction); In re Taylor, No. 12-12-00240-CR, 2012 WL 3201959, at *1

(Tex. App.—Tyler Aug. 8, 2012, orig. proceeding) (mem. op.) (dismissing original proceeding for

want of jurisdiction where relator sought order directing the trial court to vacate cumulation order

and reform the judgment to reflect that sentences are to run concurrently). Only the Texas Court

of Criminal Appeals has jurisdiction in final, post-conviction felony proceedings. TEX. CODE

CRIM. PROC. ANN. art. 11.07; Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim.

App. 1991) (orig. proceeding); In re McAfee, 53 S.W.3d 715, 717 (Tex. App.—Houston [1st Dist.]

2001, orig. proceeding). Because the relief sought in relator’s petition relates to post-conviction

relief from an otherwise final felony conviction, we are without jurisdiction to consider his petition

for writ of mandamus. In re Colbert, 2018 WL 1704149, at *1; see also In re Taylor, 2012 WL
3201959, at *1. Accordingly, we dismiss this proceeding for want of jurisdiction.




                                                    /David J. Schenck/
                                                    DAVID J. SCHENCK
                                                    JUSTICE


190100F.P05




                                                 –2–